 APEX RECORD CORP.333that there was a possibility that"if the Union comes in, and management and theUnion cannot get together,and there would be a long strike,that eventually theplant could leave."I find that Smith had a better recollection of this statement, andcredit his version.In the absence of any other indication that the Company mightmove the plant, I find no threat of retaliation in these remarks.III.OBJECTIONSTO THE ELECTIONOn January 20, the Union filed timelyobjections to conduct affecting the resultsof the election alleging,inter alia,that the Companythreatenedemployees if theyvoted for the Union.In ruling on these objections,I shall consideronly conductoccurring between December6,when thepetition was filed, andJanuary 13, whenthe election was conducted.Having found thatthe Companyengaged in violationsof Section 8 (a) (1) by thethreats of retaliationif they voted for the Union,it follows, asthe Board has con-sistentlyheld, thatsuch conducta fortioriinterferedwith the exercise of a free anduntrammeled choice in the election.I therefore find merit in theUnion's electionobjections.I recommendthatthe representation election heldherein beset asideand that a new election be held at an appropriate time to befixed bythe RegionalDirector.CONCLUSIONS OF LAw1.By interferingwith,restraining, and coercing employees in the exercise of therightsguaranteed them in Section7 of the Act, the Companyhas engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.2.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has committed certain unfair labor practices(including the seriousthreat toeliminate paid downtime),I shall recommend thatitbe orderedto cease and desist from such conduct and from any like or relatedinvasion of its employees'Section 7 rights, and to take certain affirmative action,which I findnecessary to remedy and to remove the effect of the unfair labor prac-tices and toeffectuate the policiesof the Act.[Recommended Order omitted from publication.]Apex Record CorporationandUnited Electrical,Radio and Ma-chineWorkers of America(UE), Local 1421,affiliatedwithUnited Electrical,Radio and Machine Workers of America(UE) and Allied Industrial Workers, Local 976, affiliated withInternational Union,Allied IndustrialWorkers of America,AFL-CIO (AIW).Case 31-CA-13 (formerly Case 21-CA-5846).December 22, 1966DECISION AND ORDEROn April 19, 1966, Trial Examiner E. Don Wilson issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadnot engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed in its entirety,as set forth in the attached Trial Examiner's Decision. Thereafter,the General Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief, and the Respondent filed an answering brief.162 NLRB No. 31. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDThe National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby affirmed. The Boardhas considered. the Trial Examiner's Decision, the exceptions andbriefs, and the entire record in this case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner.,[The Board dismissed the complaint.]MEMBERBROWN, dissenting :Unlike my colleagues, I would find the 8(a) (1), (2), (3), and(5) violations alleged in the complaint;for, in my view, the TrialExaminer committed clear errorin refusingto relyupon the testi-mony of Frank Sherwood, Respondent's former general manager.There can be no question that Sherwood's accountof Respondentefforts to avoid dealing with the UE and its relationship with theAIW fully substantiates the unfair labor practices attributed toRespondent. However, the Trial Examiner, inrecommendingdismis-sal of the complaint, viewed this testimony as unworthy of beliefbecause, inhis opinion, Sherwood, having beenterminated byRespondent, was guided by bias in testifying.I would reverse theTrial Examiner in this regard because hisanalysis was premised onstandards, which, though traditionally employed inevaluating testi-mony, were improperly applied as the absolutemeasureof Sher-wood's veracity herein.A realistic evaluation of the recordrequiresthatpossible bias betaken into accountwithall other factors bearingupon the truthful-nessof the matters related by the particularwitness.And in thiscase,when full interplay is given tothose matters bearing upon thevalidity of Sherwood's testimony,the conclusion is inescapable thathis narrative is reflective of the eventsas they actually occurred.Thus, his uncontradicted testimonywas candid,totallyplausible,detailed, and bore no symptomsof coloration.His complete objec-tivity was marked by ageneral failureto give greateremphasis toRespondent's animusagainst the UE than to its economically orienteddissatisfaction with the personnel and operations of United. That histestimony was not tainted or improperly influenced by his superveningtermination is further underscored by his identification of at leastIWe concur in the Trial Examiner's conclusion that findings of violations of the Act inthis case are dependent upon the acceptance of the testimony of Respondent's general man-ager, Sherwood. In rejecting Sherwood's testimony as not credible, the Trial Examinerrelied on the fact that Sherwood's testimony at the hearing was inconsistent with his pre-hearing affidavits;that it was evident that Sherwood was biased against Respondent whohad subsequently discharged him ; and that he was"unfavorably impressed by Sherwood'sdemeanor."Contrary to our dissenting colleague,therefore,we find no basis for disturb-ing the Trial Examiner's credibility resolutions.Standard Dry Wall Products,Inc.,91NLRB 544,enfd. 188 F.2d 362(C.A. 3). Accordingly,we affirm the Trial Examiner's dis-missal of the complaint. APEXRECORD CORP.33520 individuals who had knowledge of Respondent's scheme to refuseemployment to UE "agitators"' and/or its assistance to the AIW.Respondent nevertheless did not cross-examine Sherwood concerningmuch of this testimony. Nor, except for one individual, did Respond-ent call witnesses clearly within its control to contradict Sherwood'saccount, and it did not even question that one witness concerning manysignificant matters to which Sherwood testified.While there' may be surface contradictions in Sherwood's testi-mony in individualcasesof discrimination, there isno inconsistencyand no contradiction or other impeachmentof histestimony concern-ing the evidentiary key to thiscase.Thus, the recordestablishesbeyond - peradventure, in my opinion, that Respondent did not wantto deal with the UE which represented United's employees; it pre-ferred the AIW. Respondent knew it would have to deal with the UEif it hired the UE-represented employees of United and that thiscould be -avoided only by not taking over a majority of itsemployeesfrom United; and it further knew that it could establish AIW's posi-tion in the plant by obtaining such majority from AIW. Respondentadmitted, as even the Trial Examiner acknowledged, that Respond-ent had infact "discussed the procurementof employees with AIWprior to beginning operations.,. . ."Upon consideration of the entire record in this case, I wouldreversetheTrialExaminer and sustain the complaintagainstRespondent.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed by United Electrical,Radio and Machine Workers of Amer-ica,Local 1421,herein calledUE on March 19, 1964,and amendedon April 13,1964,theGeneral Counsel of the National Labor Relations Board, herein theBoard, issued a complaint on July 15,1965,alleging Section 8(a)(1), (2), (3),and (5)violations by Apex Record Company,'herein Respondent,and Section8(a)(1) and(5) violations by United Superior Record Manufacturing Company,herein United,'and Cadet Records,Inc.,d/b/a Continent Records ManufacturingCompany and Custom Record Manufacturing Company. The hearing in this matterwas held pursuant to due notice,before Trial Examiner E. Don Wilson on Octo-ber 25 and 26,1965.At the hearing,the complaint,including its caption, wasamended so as to delete all allegations with respect to respondents other than Apex,the sole Respondent herein. This amendment was based upon an all party informalsettlement involving all but Respondent.General Counsel,the Charging Party, and Respondent fully participated in thishearing. Briefs of General Counsel and Respondent have been received.They havebeen fully considered.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTAt all material times Respondent has been a corporation engaged in the manu-facture of phonograph records, and annually sells goods valued in excess of $50,000directly to customers located outside the State of California.At such times it has1Name corrected upon motion at hearing. 336DECISIONS OF NATIONALLABOR RELATIONS BOARDbeen an employer engaged in commerce and in a business affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.II. THE LABOR ORGANIZATIONSThe UE and the AIW are each a labor organization within the meaning of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. The issues1.Did Respondent violate Section 8(a)(5) of the Act by refusing to bargainwith the UE?2.Did Respondent violate Section 8(a) (5) of the Act by refusing to be boundby a contract between United and the UE?3.Did Respondent Violate Section 8 (a) (3) and (1) of the Act by failing to hireformer employees of United because they were members of the UE?4.Did Respondent violate Section 8(a)(3) and (1) of the Act by renderingunlawful assistance to the AIW?5.Basic to a resolution of 1 and 2, above,isRespondent a "successor" toUnited? 2B. The factsUnited was owned and controlled by Jules Bihari who also owned the other com-panies whose names were deleted from the complaint at the hearing. On Febru-ary 27, 1964,3 United by an agreement of sale sold a substantial part of its machin-ery and equipment to Robert E. Blythe for $80,000. During the escrow, Blytheand three others 4 formed Respondent so that it could assume Blythe's agreementwith United. Blythe controlled one-half interest and the other three jointly con-trolled the remaining one-half. On March 17, United assigned its leasehold interestto Respondent.Prior to the sale, United had engaged in the "custom" processing of records undercontract.Approximately 80 percent of United's production was for Sutton Enter-prises (including Promo Sonic), a business owned by Blythe. All of Sutton's needsfor record processing were filled by United.5 Bihari transferred the equipment andmachinery he hadn't sold to Respondent and transferred his remaining operationsto Custom Records Manufacturing Company, one of the Respondents whose namewas deleted from the complaint herein. At times not specified, Custom employed asubstantial number of employees who had been laid off by United when it soldmachinery and equipment to Blythe, or Respondent.Respondent, unlike United, did not engage in "custom" processing of recordsbut rather supplied Blythe and his various corporations with records solely forthem.6 It was the manufacturing means of an integrated enterprise. The integratedbusiness conducted its manufacturing for itself at the plant, the lease for whichhad been assigned by United to Respondent. Respondent manufactured its recordsin substantially the same manner as had United.United had as its top supervisor, James Beard. He was the overall supervisor ofall of Bihari's operations. James Takeda was United's plant manager. Each of thesemen went with Bihari to Custom, after the sale to Respondent .7 Under Takeda atUnited was Fred Martin whom Takeda describedas pressroom foreman. Heassigned work to employees .8 When asked if Martin did this on a regular basis,Takeda said Martin consulted him a lot of times. Takeda prepared the scheduleand Martin would see that the schedule went through "as we needed them." Iunderstand this to mean that Martin saw to it that the presses Takeda thought wereneeded, were used. Martin only granted time off to employees on his own whenTakeda was absent. Takeda was "generally present most of the time." United'semployees varied in number from 10 to 65. I find General Counsel has not estab-lished by a preponderance of the probative evidence that Martin, when employed2 If the answer is in the negative, I see no needto discuss the so-called rule in JohnWiley v. David Livingston,376 U S 543.3Hereinafter all dates refer to 1964.i Collins, Caldwell, and Dague6 Sutton was free to contract with whom lie chose.6 Proprietory rather than custom.7 They were not employed by Respondent.6The record does not establish that such assignment was other than routine. APEX RECORD CORP.337by United,was a supervisor within the meaning of the Act.9The probative evidenceestablishes no more than that he was a leadman who exercised supervisory author-ity only sporadically.When Respondent commenced its operations,Martin leftUnited and became Respondent's pressroom foreman and plant superintendent. AtRespondent he was a supervisor within the meaning of the Act. He was responsibleto Respondent'sgeneral manager,10Frank Sherwood,and to one Bert Seifer.While United was operating it had a collective-bargaining agreement with theUE covering an appropriate unit of Respondent's plant employees.It is undisputed that at all times material,Respondent has refused to recognizetheUE as the bargaining representative of its employees."The UE demandedrecognition by Respondent on various occasions in March.General Counsel bottoms his claim of discriminatory refusal to hire formerUnited employees because they were members of the UE and his claim thatRespondent illegally assisted the AIW, on the testimony of Frank Sherwood, onetime general manager of Respondent.For reasons to be discussed hereinafter, I donot credit Sher-wood's testimony.I,nonetheless,believe his testimony should besummarized in this Decision.The summary follows.About February 26, following a statement by Blythe and Sherwood to United'sBeard that they did not wish to deal with the UE,Beard suggested that they dealwithMr. Cortez,an AIW representative.Beard said he would arrange to haveCortez get in touch with Respondent. Cortez called the next day and lunched withBlythe and Sherwood.Cortez was told Respondent did not wish to deal with theUE. Cortez said he'd be easy to get along with. They discussed Respondent'semployee needs and agreed that they would have further talks.A few days laterCortez called Sherwood on the phone. They "agreed to do business."12SherwoodtoldCortez he soon would need employees.About March 15, Sherwood askedCortez for employees in certain classifications.Cortez gave Sherwood the namesof employees Cortez would send. On March 19,Respondent, pursuant to itsarrangement with Cortez,hired three employees referredby the AIWand in fol-lowing weeks hired about nine more referred by the AIW. Sherwood did not wishto hire any former employees of United because they were members of the UE.Respondent, in its brief,admits that it discussed the procurement of employeeswith the AIW prior to beginning operations,because Respondent'sofficers hadpreviously dealt with the AIW when they were active in other record companies.I find this to be true.Icreditnone of Sherwood'stestimony unless corroborated by Respondent'sadmissions or otherwise credited testimony.Iwas unfavorably impressed bySherwood'sdemeanor.Sherwood endeavored,by his testimony,to prove that he, as the one completelyin control of Respondent'shiring practices,systematically refused to hire anyformer United employee because of UE membership.Nonetheless he admitted hehired at least four former United employees.While he testified he refused to hireformer United employees because they were members of the UE, he stated in apretrial affidavit that the basis for his hiring was experience and recommenda-tions.13 In the same affidavit he said "I did not hire because a person was or wasnot a Union member." In another affidavit,14 he went into considerable detail inexplaining that particular refusals to hire were based on nondiscriminatory reasons.In still another affidavit, dated November 5, 1964,after he had been dischargedby Respondent,15Sherwood stated he "did not hire United employees becauseUnited, in my estimation had not been a good operation,and I did not want theemployees who had worked in such an operation. Had there been no Union inUnited, I still would not have hired United employees.There were exceptions tothis, and where I could hire United employees whom I knew were excellent work-ers, I did so. . . .I did not refuse employment to any employee because he was aUE member.I knowingly hired such persons."[Emphasis supplied.]9Martin (lid not testify.10For several months.11Unlike United which had a peak of about 65 employees,Respondent has not had morethan 19 employees."'Respondent subsequently refused to recognize the AIW without a Board election.13May 6 affidavit.14May 1.15He is suing Respondent because of an alleged unlawful discharge.264-047-67-vol. 162-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is abundantly clear to me that no credence can be given to Sherwood's testi-mony that he refused employment to United employees because they were UEmembers. It is evident to me that when Sherwood testified, he was biased againstRespondent who had discharged him.I find insufficient probative evidence that Respondent failed to hire employeesbecause they were members of or active in the UE.Having found that Sherwood's testimony is not to be believed, I find no credibleevidence of assistance by Respondent to the AIW other than the admitted procure-ment of employees through the AIW. In the circumstances of this case, I find noviolationof the Actin such hiring.I further find insufficient probative evidence that Respondent is a successor toUnited or in anyway obligated to United's contract or to bargain with the UE.16Respondent's business was not the same employing enterprise as United. In therecord making field a "custom" manufacturer differs substantially from a "captive"manufacturer. Of course, this is not controlling but it is indicative of the fact thatRespondent's"industry"was not substantiallythe same as the "industry" ofUnited. Respondent had thesamelocation and a substantial portion of the samemachinery and equipment as United. It had substantially the same method ofoperation. It didnothave either the same supervisory staff or the same work force.Assuming,arguendo,thatMartin was a supervisor at United,he was at best aminor one. I understand the Board indicia for a finding of successorship to requiremore than the mere continuance of minor supervision. Of course, I find insufficientevidence that Martin was a supervisor for United. It is clear that a substantial partof Respondent's work force didnotcome from United. Respondent did no morethan purchase substantial assets and take an assignment of a lease from United.It assumed no obligations. It provided new supervision for new employees. Whileitmade records, as did United, it did so for a different purpose. Again, it was notUnited's "successor."General Counsel, in his very able brief, emphasizes that most of Sherwood'stestimony is uncontradicted.Uncontradicted incredible testimony is still incredible.I conclude that General Counsel has failed to establish any part of his caseby a preponderance of the substantial evidence.CONCLUSIONS OF LAWUpon the basisof the foregoingfindings of fact, and upon the entire record, Imake the following conclusions of law:1.Respondent is, and at material times has been, an employer engaged incommerce within the meaning ofthe Act.2.The UE and the AIW are labor organizations within the meaning of the Act.3.The record does not establish that Respondent has engaged in the unfairlabor practices,or any of them,alleged inthe amendedcomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findingsof fact and conclusions of law and theentire record, it is recommended that the Board enter an order dismissing thecomplaint,as amended.16I do not pass upon the question of whether one or more of Bilari's companies is asuccessorto United.Amerace Corporation,E.M.C. Plastics DivisionandUnited TextileWorkers of America,AFL-CIO.Case 25-CA-f453.Decem-ber 22, 1966DECISION AND ORDEROn September 9, 1966, Trial Examiner James IT. Constantineissued his Decision in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair labor162 NLRB No. 35.